In an action, inter alia, to recover damages for negligence in failing to add a vehicle to an insurance policy, the defendant, Associated Brokerage Center, Inc., appeals from an order of the Supreme Court, Nassau County (Winick, J.), dated May 8, 2001, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellant, and the action against the remaining defendant is severed.
“It is axiomatic that liability for negligence will not attach absent proof that the negligence was the proximate cause of the harm sued upon” (Resource Fin. v National Cas. Co., 219 AD2d 627, 628). The Supreme Court erred in denying the appellant’s motion for summary judgment, since the plaintiff failed to demonstrate that its damages were proximately caused by any negligence on the part of the appellant. S. Miller, J. P., Friedmann, Adams and Cozier, JJ., concur.